185 Mich. App. 567 (1990)
462 N.W.2d 760
MERCER
v.
WINNICK
Docket No. 115903.
Michigan Court of Appeals.
Decided June 7, 1990.
Sinas, Dramis, Brake, Boughton & McIntyre (by Timothy J. Donovan), for plaintiff.
Foster, Swift, Collins & Smith, P.C. (by John L. Collins and Eugene R. Ingrao), for defendant.
*568 Before: GRIBBS, P.J., and HOOD and T.J. LESINSKI,[*] JJ.
PER CURIAM.
Defendant appeals as of right from a November 19, 1986, order of the Ingham Circuit Court ruling that plaintiff was entitled to twelve percent interest per year on a $25,000 mediation evaluation award. Defendant also appeals as of right the court's February 21, 1989, opinion and order denying his motion for reconsideration of the court's order granting plaintiff twelve percent interest. We reverse.
On July 1, 1982, defendant was the driver of a vehicle involved in an accident with a car occupied by plaintiff and another individual. Defendant was insured by Michigan Mutual Insurance Company. As a result of the accident, plaintiff and the other occupant filed separate civil suits against defendant seeking damages for injuries they sustained. Plaintiff's suit was filed on January 25, 1983.
After an assessment of defendant's liability and the injuries incurred, Michigan Mutual offered to settle both claims by payment of the full policy limits of $50,000. Plaintiff and the other claimant rejected the offer and Michigan Mutual then filed an interpleader action in the Ingham Circuit Court seeking to tender the $50,000 with the court, pending resolution of both suits. In a November 8, 1984, order, the court accepted Michigan Mutual's tender and ordered its counsel to act as an officer of the court and place the $50,000 into a federally insured financial institution. The money was deposited with First National Bank of Michigan in an insured money market account with a nine percent interest rate.
Thereafter, the other claimant involved in the *569 accident entered into a settlement with defendant and accepted one half of the $50,000 in First National Bank of Michigan. All parties stipulated to the release of $26,289.61 to the claimant, which amount represented $25,000 plus nine percent interest accumulated to the date of withdrawal.
Plaintiff contends that she did not settle with defendant because such action would have adversely affected her pending dramshop actions. In any event, plaintiff's suit against defendant proceeded to mediation. Plaintiff argued that she was entitled to $25,000 plus twelve percent interest compounded yearly from the date she commenced suit. On July 21, 1986, the mediation panel rendered an award in favor of plaintiff in the amount of $25,000 plus "appropriate" interest. Plaintiff and defendant accepted the award but stipulated to submit the question of appropriate interest to the circuit court for determination.
Subsequently, defendant filed a motion for determination of interest and in an order dated November 19, 1986, the court ordered that plaintiff was entitled to $25,000 plus twelve percent interest per year from the date plaintiff's complaint was filed. Defendant's motion for reconsideration was denied.
Defendant's sole argument on appeal is that the trial court erred in ruling that plaintiff was entitled to statutory prejudgment interest of twelve percent per year from the date the complaint was filed pursuant to MCL 600.6013(4); MSA 27A.6013(4). We agree.
In the instant case, plaintiff's $25,000 award resulted from the parties' acceptance of the mediation panel's evaluation. MCR 2.403(M)(1) provides:
If all the parties accept the panel's evaluation, judgment will be entered in that amount. The *570 judgment shall be deemed to dispose of all claims in the action and includes all fees, costs, and interest to the date of judgment. [Emphasis added.]
A panel of this Court, in Hatt v Cheff, 177 Mich. App. 679; 442 NW2d 732 (1989), held that the trial court in that case went against the clear language of MCR 2.403(M)(1) by erroneously awarding the plaintiff prejudgment interest on a $45,000 judgment entered pursuant to mutual acceptance of a mediation evaluation. Id., p 681. We are in complete agreement with the Cheff Court and find that the language of this court rule is plain and unambiguous. Thus, a judgment entered upon unanimous acceptance of a mediation evaluation shall include interest to the date of the judgment. The statement of the mediation award regarding interest is meaningless. The award does not preserve the question of prejudgment interest by indicating that plaintiff is awarded $25,000 plus "appropriate interest." The stipulation to submit the question to the circuit court cannot empower that court to award a dollar amount plus prejudgment interest. The mediation rule governs and, as previously indicated, interest is included in the mediation award. The circuit court was therefore powerless to award interest beyond the interest earned while the money was held by the court pursuant to the interpleader. Accordingly, we reverse that portion of the court's November 19, 1986, order providing that plaintiff was entitled to prejudgment interest at the rate of twelve percent per year from the date the complaint was filed.
Reversed and remanded for entry of a judgment consistent with this opinion. We do not retain jurisdiction.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.